Citation Nr: 0613848	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-28 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left shoulder shell fragment wound, now rated 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
cervical spine shell fragment wound, now rated 20 percent 
disabling. 

3.  Entitlement to an increased rating for residuals of a 
right forearm shell fragment wound, now rated 10 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a 
left thigh shell fragment wound, now rated 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 RO rating decision that denied 
increased ratings for shell fragment wound residuals of the 
left shoulder and upper arm with recurrent separation, status 
post arthroscopic surgery (rated 30 percent) and for shell 
fragment wound residuals, chronic cervical strain with 
degenerative changes and bilateral radicular encroachment 
(rated 20 percent).  In that decision, the RO also increased 
the ratings for shell fragment wound residuals of the right 
forearm to 10 percent and for shell fragment wound residuals 
of the left thigh to 10 percent.

The increased rating for residuals of a right forearm shell 
fragment wound (now rated 10 percent) and for residuals of a 
left thigh shell fragment wound (now rated 10 percent) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.






FINDINGS OF FACT

1.  The residuals of a left shoulder shell fragment wound are 
now manifested by intermediate scapulohumeral articulation 
midway between shoulder level and 25 degrees from his side, 
as well as tender and painful superficial scars.

2.  The veteran's residuals of a cervical spine shell 
fragment wound are now manifested by severe limitation of 
cervical spine motion, particularly when turning to the left, 
with pain and flare-ups, and evidence of fractures of 
multiple cervical vertebrae with demonstrable deformity. 


CONCLUSIONS OF LAW

1.  The criteria for 40 percent rating for a left shoulder 
disability and for a 10 percent rating for associated scars 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5200, 5201 (2005);  
38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2002 and 2005).

2.  The criteria for a 40 percent rating, which includes a 30 
percent rating for severe limitation of cervical spine motion 
pursuant to DC 5290 and a 10 percent rating for associated 
vertebral fractures pursuant to 5285, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5285, 5290, 5293 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5235, 5237, 5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent letters in June 2001; a rating decision 
dated in November 2001; and a statement of the case in 
October 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  That post-notice adjudication is 
contained in a February 2004 supplemental statement of the 
case.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. Cir.  Apr. 5, 
1996) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, No. 01-1917, 19 
Vet. App. 473, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  VA 
has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the adjudication in the February 
2004 supplemental statement of the case.

VA has also obtained all relevant, identified, and available 
evidence (including several examinations) and has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to any additional, unobtained, 
available, relevant evidence.  Thus, VA has satisfied all 
duties to notify and assist the veteran.

Disability evaluations involve application of a schedule of 
ratings that is based, as far as can practicably be 
determined, on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Since the issues here are entitlement to 
increased ratings, the present disability levels are the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  These determinations should be made 
by an examiner and should be portrayed in terms of the 
additional loss in range of motion due to these factors, 
including with repeated use and during flare-ups.  Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995); 38 C.F.R. §§ 4.40, 4.45.

Where applicable (the evaluation of scars/skin disorders and 
spinal disabilities), the RO has considered and notified the 
veteran of all versions of the relevant criteria.  The 
following decision results in no prejudice to the veteran in 
terms of lack of notice of the regulatory revisions.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

1.  Left shoulder shell fragment wound residuals

The veteran's left shoulder shell fragment wound residuals 
have been rated 30 percent disabling since June 1999, with an 
intervening, temporary 100 percent rating due to surgery and 
convalescence in effect from October 1999 through December 
1999.  In June 2001, he filed a claim for an increased 
rating.  

The veteran is left-handed.  Thus, his left shoulder is the 
"major" shoulder.  

The veteran underwent left shoulder arthroscopy, anterior 
acromioplasty, and acromioclavicular excision in October 
1999.  No rotator cuff tear was found.  However, several 
metal pieces were still present.  

On occupational therapy evaluation in November 1999, the 
veteran reported having the same ache and discomfort near the 
acromioclavicular joint as before his recent surgery.  In 
supine position, he had pain-free active range of motion of 
the left shoulder as follows: flexion to 165 degrees, 
extension to 65 degrees, abduction to 126 degrees, internal 
rotation to 75 degrees (within normal limits), external 
rotation to 90 degrees (within normal limits), horizontal 
adduction to 35 degrees, and horizontal abduction to 115 
degrees.  

Medical records from 1999 and 2000 show significant 
improvement in motion, but continuing shoulder pain due to 
cervical radiculopathy and unrelieved by surgery.

A February 2000 VA X-ray showed possible interim 
acromioclavicular separation from a 1999 X-ray.  Otherwise, 
however, the shoulder was normal.  But there were several 
small metallic foreign bodies in the soft tissues around the 
upper humerus.  And on examination, the veteran reported that 
his left shoulder was worse since the arthroscopy.  He could 
abduct more than 90 degrees and cold forward flex 90 degrees.  
He could move his hands behind his back as well as behind his 
back.  While full, there was pain on the extremes of the 
motion

On VA orthopedic examination in August 2001, the veteran had 
pain, weakness, stiffness, easy fatigability, and poor 
endurance of the left shoulder, but no swelling, heat, 
redness, instability, subluxation, dislocation, or locking.  
Grip was decreased on the left hand.  He had several severe 
flare-ups every day with a constant dull ache.  Left arm 
movement was a precipitating factor.  The veteran estimated 
an additional 50 percent limitation of motion or functional 
limitation during flare-ups.  The veteran's job and 
activities of daily living were each affected 50 percent.  On 
examination, his left shoulder was tender, mostly on 
abduction starting at 60 degrees and continuing until a 
maximum of 110 degrees.  Pain, fatigue, weakness, lack of 
endurance, repetitive use, and flare-ups produced an 
additional 30 to 40 percent limitation of motion.  Pain was 
the major functional impact.  There was no edema, effusion, 
instability, redness, heat, or abnormal movement.  But there 
was guarded movement, marked weakness, and acromioclavicular 
tenderness.  Forward flexion on the left was from 0 to 90 and 
110 degrees.  Abduction was from 0 to 90 to 100 degrees.  
External rotation was from 0 to 65 degrees.  Internal 
rotation was from 0 to 60 degrees.  The diagnosis was left 
clavicle fracture from 1969, status post-operative left 
shoulder arthroscopy, and status post shell fragment wounds 
of the left shoulder.

The veteran reported in October 2002 that active range of 
motion in his left shoulder had improved since 1998 surgery.  
He reported chronic neck and left shoulder pain.  But he 
denied any functional limitations.  Objectively, the left 
acromioclavicular joint was slightly elevated with apparent 
grade I/II separation.  Elevation was 148 degrees, abduction 
was 170 degrees, extension was 55 degrees, external rotation 
was 88 degrees, and internal rotation was 3 centimeters (cm) 
less on the left.  He also had decreased glenohumeral joint 
motion.  However, the examiner stated that he had maintained 
good active range of motion in the left shoulder.  He also 
had signs of tendonitis.  

On VA examination in December 2003, the veteran described 
constant pain in the left shoulder scar that was 7 to 8 out 
of 10.  The examiner noted that the veteran is left-handed.  
The veteran stated that the disability affected activities 
such as writing and that he could not lift anything.  He had 
three scars on the left shoulder.  One measured 2.5 cm by 2 
millimeters (mm) and was flat and white, with tenderness of 
the whole left shoulder.  The second one measured 3 cm by 1 
cm and was flat and white, with tenderness of the whole left 
shoulder.  The third one measured 3 cm by 2 mm and was flat 
and white, with tenderness of the whole left shoulder.  The 
scar was not adherent to underlying tissue, did not limit 
motion, and did not limit any function.  Diagnosis was 
residual tender scars of the left shoulder from shell 
fragment wound.

The December 2003 VA examination also revealed recurrent 
separation of the shoulder and past arthroscopic surgery 
(from 1998).  He had pain in the whole left shoulder that was 
constantly 8 out of 10.  He also reported weakness and 
stiffness.  He had no flare-ups.  He did not use a brace.  He 
reported having been sick from work for about five days per 
year because of the left shoulder and not being able to lift 
at work or perform sports or exercise.  The examiner measured 
the left shoulder ranges of motion with consideration of 
pain, fatigue, weakness, lack of endurance, incoordination, 
and repetition.  Flexion was from 0 to 90 degrees, passively 
and actively, with pain at 90 degrees (out of normal flexion 
of 180 degrees).  Abduction was 0 to 60 degrees, passively 
and actively, with pain at 60 degrees (out of normal 
abduction of 180 degrees).  External rotation was 0 to 45 
degrees, passively and actively, with pain at 45 degrees (out 
of normal external rotation of 90 degrees).  Internal 
rotation was 0 to 80 degrees, passively and actively, with 
pain at 80 degrees (out of normal internal rotation of 90 
degrees).  There was no change in range of motion with 
repetitive use, but he did report pain on examination, as 
well as left shoulder tenderness.  His movement was guarded 
on examination, and he had weakness.  However, there was no 
swelling, redness, or crepitus.  The bone was prominent at 
the left acromioclavicular joint.  X-rays showed minimal 
degenerative joint disease, but no evidence of fracture or 
separation.  The diagnosis was shrapnel injury of the left 
shoulder with recurrent separation with past arthroscopic 
surgery, chronic strain, and minimal degenerative joint 
disease.

The 30 percent rating now in effect is already higher than 
the maximum available rating of 20 percent under the 
diagnostic code for impairment of the clavicle or scapula.  
38 C.F.R. § 4.71a, DC 5203.

The current 30 percent rating is also higher than the maximum 
available rating of 20 percent under the criteria for 
degenerative or traumatic arthritis.  38 C.F.R. § 4.71a, DCs 
5003, 5010.   

A 20 percent rating is warranted when motion of the "major" 
arm is limited to shoulder level.  A 30 percent rating is 
warranted when motion of the "major" arm is limited to 
midway between the side and shoulder level.  A 40 percent 
rating is warranted when motion of the "minor" arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 
5201.  

The veteran has objectively demonstrated additional 
limitation of motion due to pain, and examiners have accepted 
the veteran's accounts of additional impairment due to flare-
ups and other factors, such as weakness, fatigability, and 
endurance.  He has indicated that his motion and function are 
additionally impaired anywhere from 30 to 50 percent during 
these flare-ups.  In light of the recorded post-surgical 
history since 1999, the Board finds the veteran's description 
of his symptoms to be credible, including those regarding 
stiffness.  But even when considering that additional, 
reported impairment, none of the relevant ranges of motion 
(such as flexion and abduction) satisfy the requirement for a 
40 percent rating (that is, limitation of arm motion to 25 
degrees from the side) solely under DC 5201.

Alternatively, higher ratings exist under the diagnostic code 
for ankylosis of scapulohumeral articulation when the scapula 
and humerus move as one.  As noted above, the veteran has 
indicated that his motion and function are additionally 
impaired anywhere from 30 to 50 percent during flare-ups.  
The Board has accepted his description of his symptoms as 
credible.  A 40 percent rating is warranted for ankylosis of 
scapulohumeral articulation that is intermediate, that is, 
between the criteria for favorable and unfavorable ankylosis.  
Favorable ankylosis of scapulohumeral articulation means 
abduction to 60 degrees.  Unfavorable ankylosis means 
abduction is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, DC 5200.  The apparent limitations, especially 
during the frequent flare-ups and on consideration of the 
associated shoulder pain and objective confirmation of 
guarded movement and marked weakness, more nearly approximate 
the criteria for a 40 percent rating (that is, intermediate 
articulation that is between abduction to 60 degrees and 
abduction to 25 degrees) under DC 5200.  

However, there is no evidence at all, including based on the 
veteran's description of his left shoulder disability that 
shows scapulohumeral articulation that is limited to 25 
degrees of abduction.  Thus, the left shoulder disability 
does not meet the criteria for the next higher rating (the 50 
percent rating) under DC 5200.

The Board notes that a 50 percent rating is also available 
for impairment of the humerus when there is fibrous union of 
the humerus.  However, there is no evidence of that 
condition.  38 C.F.R. § 4.71a, DC 5202.

The Board also notes that the veteran has cited two 
precedential opinions from VA's General Counsel to support 
his claim for separate ratings of various aspects of his left 
shoulder disability.  However, those opinions specifically 
apply only to knee disabilities.  See VAOPGCPREC 9-98 (Aug. 
14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 
1, 1997), 62 Fed. Reg. 63,604 (1997).

No separate rating is available for muscle group disability 
because the evaluation of joints already includes 
consideration of weakened movement due to factors such as 
muscle injury.  38 C.F.R. § 4.45.  Assigning separate ratings 
for both shoulder limitations and for shoulder muscle 
injuries would thus amount to duplication or pyramiding of 
benefits, which is not allowed.  See 38 C.F.R. § 4.14.

However, if a rating that is higher than 40 percent were 
available under any potentially applicable diagnostic code 
for muscle group injury, such as 38 C.F.R. § 4.71a, DCs 5301, 
5302, 5303, or 5304, the Board would consider whether to 
apply that higher rating.  Indeed, the veteran's left 
shoulder disability has been rated under DC 5303 in the past.  
But in this case, none of these diagnostic codes permits more 
than a 40 percent rating.  Therefore, the Board need not 
consider these diagnostic codes any further.

Finally, the Board finds that a separate rating is 
permissible based on scarring associated with the veteran's 
left shoulder disability, including those scars that are the 
result of related surgery.  When shell fragment wounds affect 
different bodily functions, each affected function is rated 
separately.  Esteban v. Brown, 6 Vet. App. 254 (1994).  
Indeed, as noted on the December 2003 VA examination, the 
left shoulder scars do not limit any motion or any function.  
Thus, while separate ratings are not available for different 
aspects (such as both joint limitation and muscle injury) of 
the same joint involvement as discussed above, the Board may 
consider whether to apply a separate rating for associated 
scarring.  

During the pendency of this appeal, VA amended the criteria 
for evaluating skin disorders and scars as of August 30, 
2002.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The Board 
will consider both the old criteria and the current criteria.  
However, the amended rating criteria, if favorable to the 
claim, can be applied only from the effective date of the 
regulatory change and forward.  Only the old criteria apply 
for periods prior to the effective date of the regulatory 
change and, if favorable, after the effective date of the 
regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. 
Reg.  33,422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The scars are not located on the head, face, or neck.  Thus, 
the diagnostic code relating to head, face, and neck scars 
does not apply.  See 38 C.F.R. § 4.118, DC 7800 (2002 and 
2005).  They did not result from a burn injury, and thus 
those codes under the old regulation do not apply.  See 38 
C.F.R. § 4.118, DCs 7801 and 7802 (2002).  They are not deep 
(underlying soft tissue damage), nor do they cause limited 
motion.  See 38 C.F.R. § 4.118, DC 7801 (2005).  They do not 
cover an area of at least one square foot (or 0.1 square 
meter).  See 38 C.F.R. § 4.118, DC 7802 (2002).  Nor do they 
cover an area of at least 144 square inches.  See 38 C.F.R. 
§ 4.118, DC 7802 (2005).  They are not poorly nourished or 
ulcerated.  See 38 C.F.R. § 4.118, DC 7803 (2002).  Nor are 
they unstable (frequent loss of skin covering).  See 38 
C.F.R. § 4.118, DC 7803 (2005).  Finally, as noted on the 
December 2003 VA examination, the left shoulder scars do not 
limit any function.  See 38 C.F.R. § 4.118, DC 7805 (2002 and 
2005).  

The shoulder scars are best evaluated under 38 C.F.R. § 
4.118, DC 7804 (2002 and 2005) for a scars that are 
superficial and painful on examination.  Most of the 
examination evidence indicates that the left shoulder scars 
are tender and painful.  They are also entirely superficial.  
Thus, these scars, which are located in the same general area 
of the left shoulder warrant a separate 10 percent rating 
under either the old or the current version of 38 C.F.R. 
§ 4.118, DC 7804.  Under both versions of the relevant 
criteria, a 10 percent rating is the maximum available 
rating.

The Board is mindful of the December 2003 RO decision that 
denied service connection for a scar in the left deltoid 
area.  However, as discussed above, the rationale for the 
RO's December 2003 decision is not entirely accurate.  Under 
the facts of this particular case, a separate rating (and 
service connection) for left shoulder scars are permissible.  

In sum, the Board finds that the veteran's left shoulder 
disability warrants a 40 percent rating under 38 C.F.R. 
§ 4.71a, DC 5200 and a separate 10 percent rating for the 
associated scars under 38 C.F.R. § 4.118, DC 7804.  The Board 
has considered the benefit of the doubt in this award.  See 
38 U.S.C.A. § 5107(b).

2.  Cervical spine shell fragment wound residuals

The veteran's cervical spine shell fragment wound residuals 
are now rated 20 percent disabling.  In June 2001, he filed a 
claim for an increased rating.  

Of note, in December 2003, the RO denied service connection 
for a cervical spine scar arising from the cervical spine 
shell fragment wound residuals disability.  

Treatment records from 2000 reflect continuing, but stable, 
shoulder pain due to cervical radiculopathy that was 
unrelieved by surgery.

On treatment in February 2000, he had a history of lower 
cervical spine arthritis.  

A March 2000 X-ray showed moderate degenerative changes of 
the cervical spine.  An MRI also showed endplate fractures of 
several cervical vertebrae.  His skin was healed on 
examination, but he had moderate degenerative disease in his 
neck.  The main pain in his shoulder came from his cervical 
spine.  Range of motion was full.

VA treatment records from 2001 generally reflect stable 
cervical radiculopathy.

On VA orthopedic examination in August 2001, the veteran 
reported pain, weakness, stiffness, easy fatigability, and 
poor endurance of his cervical spine.  Moderately intense 
flare-ups occurred several times per day, but with constant 
pain the whole day.  Rotating his head to the left was a 
precipitating factor.  According to the veteran, flare-ups 
resulted in 60 percent more functional limitation.  The 
examiner stated that the veteran's occupational function and 
activities of daily living were each affected 30 to 40 
percent.  Forward flexion was from 0 to 30 degrees.  Backward 
extension was from 0 to 10 degrees, and tenderness was 
present throughout the motion.  Right lateral flexion was 
from 0 to 30 degrees.  Left lateral flexion was from 0 to 20 
degrees.  Right rotation was from 0 to 30 degrees.  Left 
rotation was from 0 to 20 degrees.  Compression test was 
positive with increased pain, and the distraction test 
worsened pain.  Grip was decreased on the left hand.  Pain, 
fatigue, weakness, lack of endurance, repetitive use, and 
flare-ups reduced motion by about 50 to 60 percent.  Pain was 
the major functional impact.  He had weakness on testing and 
tenderness to deep palpation of the lower cervical vertebrae.  
There were no postural abnormalities, fixed deformities, or 
paravertebral spasms.  Deep tendon reflexes and strength were 
decreased on the left.  Diagnoses were degenerative disc 
disease and multiple endplate fractures of the cervical 
spine. 

On treatment in October 2002, the veteran reported chronic 
neck pain.  There was increased thoracic kyphosis and left 
convexity of the upper thoracic and cervical spine.  He had 
decreased cervical spine rotation to the left.  

On VA examination in December 2003, the veteran reported 
daily and constant neck pain that was an 8 out of 10.  He 
stated that he could not turn his head to the left and that 
the pain radiated constantly down his left arm with 
intermittent numbness, weakness, stiffness, lack of 
endurance, and fatigability.  He denied flare-ups.  
Functionally, he reported being unable to be promoted at work 
because he could not perform other work.  He reported having 
lost five days from work.  On examination, a cervical 
concavity, thoracic convexity, and lumbar concavity.  No 
scoliosis was noted were present, but he held his head to the 
right of the midline.  The examiner measured ranges of motion 
of the cervical spine with consideration of pain, fatigue, 
weakness, lack of endurance, incoordination, and repetition.  
Forward flexion, actively and passively, was 0 to 30 degrees, 
with pain at 30 degrees (out of normal forward flexion of 45 
degrees).  Backward extension, actively and passively, was 0 
to 12 degrees, with pain at 12 degrees (out of normal 
backward extension of 45 degrees).  Right lateral bending, 
actively and passively, was 0 to 25 degrees, with pain at 25 
degrees (out of a normal range of 45 degrees).  Left lateral 
bending, actively and passively, was 0 to 12 degrees, with 
pain at 12 degrees (out of a normal range of 45 degrees).  
Right rotation, actively and passively, was 0 to 48 degrees, 
with pain at 48 degrees (out of a normal range of 80 
degrees).  Left rotation, actively and passively, was 0 to 8 
degrees, with pain at 8 degrees (out of a normal range of 80 
degrees).  There was no change on range of motion with 
repetitive use.  There was no cervical spasm, weakness, 
swelling, heat, or redness.  However, there was tenderness of 
the cervical area on the left side of the neck.  Sensation 
was intact.  The diagnosis was chronic cervical strain from 
combat shell fragment wound and degenerative disc disease 
with endplate fracture of multiple cervical vertebrae (but no 
disc herniation), as confirmed by MRI.

The regulations for rating spinal disabilities were revised 
twice during the pendency of this appeal: effective September 
23, 2002; and effective September 26, 2003.  67 Fed. Reg. 
54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
The Board will consider both the old criteria and the new 
criteria.  But the amended criteria, if favorable to the 
claim, can be applied only from the effective date of the 
regulatory change and forward.  Only the old criteria apply 
for periods prior to the effective date of the regulatory 
change and, if favorable, after the effective date of the 
regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. 
Reg.  33,422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The current 20 percent rating is also the maximum available 
rating of 20 percent under the criteria for degenerative or 
traumatic arthritis.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
Thus, no higher rating is available under DCs 5003 or 5010.

The Board will evaluate the cervical spine disability under 
several diagnostic codes with consideration of the level of 
impairment of the ability to engage in ordinary activities, 
including employment, as well as an assessment of the effect 
of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2005).

Under the old criteria, a 20 percent rating is warranted for 
moderate limitation of motion of the cervical spine, and a 30 
percent rating is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5290 (2001).  

In this case, the veteran has stated that he cannot turn his 
head, and most of the ranges of motion (especially on the 
2003 VA examination) show severe limitation of motion.  For 
instance, forward flexion was to 30 degrees out of a normal 
forward flexion of 45 degrees.  Backward extension was to 12 
degrees out of normal backward extension of 45 degrees.  
Right lateral bending was to 25 degrees out of a normal range 
of 45 degrees.  Left lateral bending was to 12 degrees out of 
a normal range of 45 degrees.  Right rotation was to 48 
degrees out of a normal range of 80 degrees.  And most 
significantly, left rotation was to only 8 degrees out of a 
normal range of 80 degrees.  While the other ranges of motion 
generally show anywhere from one-third to half to two-thirds 
of normal ranges of motion, the range of left rotation is the 
most significantly compromised.  In conjunction with the 
evidence of cervical spine deformity and the veteran's 
statements about pain and inability to turn his head to the 
left, the Board concludes that a 30 percent rating is 
warranted for severe limitation of cervical spine motion, 
which is the highest available rating under the old version 
of DC 5290.

But this is not the end of the inquiry.  The Board must 
consider all potentially applicable diagnostic codes, as well 
as any applicable regulatory changes.

Under the old criteria for residuals of vertebral fracture, a 
60 percent rating is warranted when there is no cord 
involvement but when there is abnormal mobility that requires 
a neck brace (jury mast).  In all other cases, the vertebral 
fracture is to be rated based on definite limited motion or 
muscle spasm, with an additional 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.71a, DC 5285 
(2001).  In this case, there is no cord involvement, and the 
veteran's mobility is unaffected by his cervical spine.  The 
2001 VA examination showed no There were no postural 
abnormalities, fixed deformities, or paravertebral spasms.  
But the December 2003 VA examination identified multiple 
endplate fractures involving several cervical vertebrae, as 
well as cervical concavity.  Therefore, the Board will add an 
additional 10 percent rating to any other rating awarded for 
the cervical spine disability based on demonstrable deformity 
of the vertebral body.  Thus, the Board finds that the 
veteran's cervical spine disability warrants a 40 percent 
rating, which includes a 30 percent rating for severe 
limitation of cervical spine motion pursuant to DC 5290 and a 
10 percent rating for associated vertebral fractures pursuant 
to 5285.

The RO will also consider the criteria for intervertebral 
disc syndrome since many treatment records refer to cervical 
radiculopathy.  

Under the old criteria, intervertebral disc syndrome warrants 
a 20 percent rating when moderate, with recurrent attacks.  A 
40 percent rating is warranted for severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2001).

The Board now considers the new criteria for spinal 
disabilities.

As of September 26, 2003, the criteria for spinal 
disabilities were revised, the diagnostic codes were 
reclassified, and a new General Rating Formula was created.  
These reclassified diagnostic codes include DC 5235 
(vertebral fracture or dislocation), DC 5237 (cervical 
strain) and DC 5243 (intervertebral disc syndrome).  38 
C.F.R. § 4.71a (2005).  

Also, under the regulatory change, degenerative or traumatic 
arthritis can be rated either under the still-in-force 
criteria of DCs 5003 and 5010 or under DC 5242, which applies 
this new General Rating Formula.  As noted above, the old 
criteria for DCs 5003 and 5010 envision a maximum 20 percent 
rating.  But a higher rating could be permissible when 
applying the General Rating Formula for DC 5242.

The regulatory revisions create a General Rating Formula for 
Diseases and Injuries of the Spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the thoracolumbar spine 
to 30 degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent rating.  
Forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2005).

Normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are 0 to 80 degrees.  The normal combined range of 
motion of the cervical spine is 340 degrees.  38 C.F.R. § 
4.71a, Note (2) (2005); 38 C.F.R. § 4.71a, Plate V (2005).

Unfavorable ankylosis is when the entire cervical spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always is favorable 
ankylosis.  38 C.F.R. § 4.71a, Note (5) (2005).

In this case, none of the ranges of motion approach the 
requirements for a 30 percent rating (forward flexion of the 
cervical spine to 15 degrees or less).  Nor does he have 
favorable ankylosis, let alone unfavorable ankylosis, of the 
entire cervical spine.  Thus, the cervical spine disability 
does not meet the criteria for a 30 percent rating when 
applying the General Rating Formula under DCs 5235, 5237, 
5242, and 5243. 

The Board must also consider the new criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
that allow evaluation either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, DC 5243 (2005).

Under this new Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
in the past year.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks in the past year.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2005).  In 
this case, the veteran certainly does not have the amount of 
incapacitating episodes needed for a 40 percent rating under 
this Formula.  He has lost only five days of work. 

In sum, the veteran's cervical spine disability warrants a 
40 percent rating, which includes a 30 percent rating for 
severe limitation of cervical spine motion pursuant to DC 
5290 and a 10 percent rating for associated vertebral 
fractures pursuant to 5285.  The Board has considered the 
benefit of the doubt in this award.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

A 40 percent rating for a left shoulder disability (residuals 
of shell fragment wound) and a 10 percent rating for 
associated left shoulder scars are granted.

A 40 percent rating, which includes a 30 percent rating for 
severe limitation of cervical spine motion pursuant to DC 
5290 and a 10 percent rating for associated vertebral 
fractures pursuant to 5285, is granted.


REMAND

Additional development is needed with regard to the right 
forearm and left thigh rating claims.  

Various diagnostic codes could apply to the evaluation of the 
right forearm disability, including the limitation-of-motion 
criteria of 38 C.F.R. § 4.71a, DCs 5206, 5207, 5208, and 
5213.  Similarly, limitation of motion codes apply to the 
left thigh disability under 38 C.F.R. § 4.71a, DCs 5251, 
5252, and 5253.    

Some evidence (December 2003 VA exam) indicates that the 
right forearm disability does not produce limitation of 
motion, but other evidence (October 2001 VA exam) identifies 
limitation of motion, albeit no joint involvement.  The 2001 
examination addressed wrist motion, but it did not address 
limitation of forearm flexion, extension, supination, or 
pronation.  

Likewise, the December 2003 VA exam indicates that there was 
no limitation of motion because of the left thigh scar, but 
the October 2001 VA exam notes additional limitation on 
flare-ups of left thigh pain.  The October 2001 exam measured 
left thigh flexion.  However, it did not measure left thigh 
extension or other left thigh impairment (adduction or 
rotation).

Therefore, the examination on remand should address these 
orthopedic motions.

On readjudication, the RO should consider all potentially 
relevant diagnostic codes such as limitation of motion, 
muscle group injury, nerve involvement, and scars.

Accordingly, the Board REMANDS these issues for the following 
actions:

1.  Schedule the veteran for an 
examination to assess the current nature 
and severity of his service-connected 
right forearm shell fragment wound 
residuals and his left thigh shell 
fragment wound residuals.  Provide the 
claims folder to the examiner.  Request 
that the examiner discuss limitation of 
right forearm flexion, right forearm 
extension, right forearm supination, 
right forearm pronation, left thigh 
flexion, left thigh extension, left 
thigh adduction, and left thigh 
rotation.

2.  Then, readjudicate the claims for 
increased ratings for residuals of a 
right forearm shell fragment wound (now 
rated 10 percent) and for residuals of a 
left thigh shell fragment wound (now 
rated 10 percent), including 
consideration of all potentially 
relevant diagnostic codes such as 
limitation of motion, muscle group 
injury, nerve involvement, and scars.  
If either decision remains adverse to 
the veteran, provide him with a 
supplemental statement of the case and 
the appropriate opportunity for a 
response.  Then, return the case to the 
Board for its review, as appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat these claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


